Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I – claims 1, 2, 4, 6, 7, 10-12, 15-17, 19-22, 24, 26, and 27 and species peptide (molecule smaller than a microorganism) in the reply filed on 10/25/21 and 8/24/22 is acknowledged. 
	Claims 28 and 58 are withdrawn. 
	Claims 3, 5, 8, 9, 13, 14, 18, 23, 25, 29-57, and 59-88 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 7, 10-12, 15-17, 19-22, 24, 26, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague because it is not clear as to how the magnet magnetically interacts with the analyte complexes to reduce their flow rate through the capture area when there is no recited component in the analyte complexes for the magnet to interact with to reduce the flow rate of the analyte complexes through the capture area. 
	Claim 7 is vague and indefinite in reciting a “low-flow membrane strip” because “low-flow” is a relative term and it is not clear as to what level of flow is considered “low-flow”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 4, 6, 7, 10-12, 15, 16, 22, and 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al (“Ultrasensitive detection of microbial cells using magnetic focus enhanced lateral flow sensors”, Chem. Commun, March 18, 2016, Vol. 52, 4930-4933; hereinafter Ren).
	With respect to claim 1, Ren discloses an assay device for detecting the presence or absence of one or more target analytes (LFIA sensors have been used to detect targets; page 2, 1st column, 1st paragraph) in a fluid sample (the volume of sample; page 5, 2nd column, 3rd paragraph), the assay device comprising: one or more strips of a porous substrate (the sample pad of the as-prepared LFIA strip; page 10, 2nd paragraph) comprising: a first conjugate area comprising one or more conjugates (antibody conjugated to the LFIA strips at the detection zone; page 6, 2nd column, 3rd paragraph; page 7, 1st column, 1st paragraph; Figure 1), each conjugate for binding a target analyte (the target pathogen; page 6, 2nd column, 2nd paragraph) if present within a fluid sample to form a target analyte complex (interaction time between the labelled target pathogens and capture antibody; page 6, 2nd column, 3rd paragraph), and a capture area in flow contact with the first conjugate area (antibody conjugated to the LFIA strips at the detection zone; page 6, 2nd column, 3rd paragraph; page 7, 1st column, 1st paragraph; Figure 1) and comprising one or more immobilized capture ligands coupled thereto (the capture antibodies immobilized at the detection zone due; page 4, 2nd column, 2nd paragraph), each of the one or more immobilized capture ligands (the capture antibodies immobilized at the detection zone due; page 4, 2nd column, 2nd paragraph) comprising an antibody or an aptamer specific to the target analyte (an LFIA detection platform with magnetic nanostructures modified with antibody as probes; page 4, 2nd column, 3rd paragraph); and at least one magnet positioned at or near the capture area of the one or more strips (by integrating the magnetic focus concept with LFIA; page 5, 1st column, 1st paragraph; Figure 1), the at least one magnet configured to magnetically interact with the target analyte complex (the detection capability of the magnetic focus LFIA for various bacteria; page 5, 2nd
column, 3rd paragraph; Figure 1) to reduce a flow rate of the target analyte complex through the capture area (to reduce the flow speed to prolong the reaction time; page 4; 2nd column, 2nd paragraph); wherein the first conjugate area and the capture area each support flow of the fluid sample along a first flow direction (the flow through the LF strips is due to capillary action; page 4, 2nd column, 2nd paragraph; Figure 1) and generation of a signal in the capture area is indicative of a target analyte being present within the fluid sample (detection based on fluorescent probes requiring extra instrumentation for signal readout; page 4, 1st column, 1st paragraph). 
	With respect to claim 2, Ren discloses the assay device of claim 1, and Ren discloses further comprising at least one supply area comprising a porous substrate positioned laterally of the capture area (a detailed scheme of the entire detection procedure; page 5, 1st column, 2nd paragraph; Figure S1), the at least one supply area supporting flow of an agent received thereon to the capture area along a second flow direction, the agent for generating a signal upon contact with a target analyte complex (the magnetic focus LFIA detection is illustrated; page 5, 1st column, 2nd paragraph; Figure S1. 
	With respect to claim 4, Ren discloses the assay device of claim 2, and Ren further discloses wherein the at least one supply area further comprises an agent comprising an enzymatic substrate for generating a signal (the HRP amplified signal enhancement; page 4, 2nd column, 3rd paragraph) when in contact with a target analyte complex bound to the one or more immobilized capture ligands of the capture area (the capture antibodies immobilized at the detection zone due, page 4, 2nd column, 2nd paragraph).
	With respect to claim 6, Ren discloses the assay device of claim 4, and Ren further discloses wherein the enzymatic substrate comprises tetramethyl benzidine (reacts with tetramethyl benzidine; page 5, 1st column, 2nd paragraph) and is formulated to generate a colorimetric signal upon reaction with the conjugate of the target analyte complex (for signal generation for visual detection; page 5, 1st column, 2nd paragraph; Figure S1). 
	With respect to claim 7, Ren discloses the assay device of claim 1, and Ren further discloses wherein at least a portion of the capture area comprises a low-flow membrane strip (the nitrocellulose membrane; page 10, 2nd paragraph) and each of the one or more capture ligands are tethered to the low-flow membrane strip (the capture antibodies immobilized at the detection zone due; page 4, 2nd column, 2nd paragraph).
	With respect to claim 10, Ren discloses the assay device of claim 1, and Ren further discloses wherein the at least one magnet is further configured to exert a magnetic field on the target analyte complex to focus flow of the target analyte complex to a specified position in the capture area (the captured bacteria with an external magnetic field applied by a simple magnet placed at the detection zone; page 5, 1st column, 2nd paragraph).
	With respect to claim 11, Ren discloses the assay device of claim 10, and Ren further discloses wherein the specified position comprises a concentration of capture ligands (the captured bacteria with an external magnetic field applied by a simple magnet placed at the detection zone; page 5, 1st column, 2nd paragraph).
	With respect to claim 12, Ren discloses the assay device of claim 1, and Ren further discloses wherein the one or more conjugates comprises an enzyme-catalyzed tracer (the HRP amplified signal enhancement, page 4, 2nd column, 3rd paragraph).
	With respect to claim 15, Ren discloses the assay device of claim 13, and Ren further discloses wherein the enzyme-catalyzed tracer further comprises a streptavidin construct having at least one horseradish peroxidase molecule chemically coupled thereto (antibodies against the same pathogens and biotin to link streptavidin-HRP; page 5, 1st column, 2nd paragraph).
	With respect to claim 16, Ren discloses the assay device of claim 1, and Ren further discloses wherein the target analyte comprises a protein or a microorganism (the captured bacteria with an external magnetic field applied by a simple magnet placed at the detection zone; page 5, 1st column, 2nd paragraph). 
	With respect to claim 22, the device of Ren comprises the same components as the instant invention and will inherently exhibit the same limit of detection recited in claim 22. 
	With respect to claim 27, Ren discloses the assay device of claim 1, and Ren further discloses wherein the porous substrate comprises a capillary flow matrix (flow through the LF strips is due to capillary action; page 4, 2nd column, 2nd paragraph). 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al (“Ultrasensitive detection of microbial cells using magnetic focus enhanced lateral flow sensors”, Chem. Commun, March 18, 2016, Vol. 52, 4930-4933; hereinafter Ren) in view of WO 2015/040377 A1 (MEDICAL RESEARCH COUNCIL) (hereinafter "Medical’). 
	See above for the teachings of Ren. 
	With respect to claim 17, Ren discloses the assay device of claim 1, but Ren does not disclose wherein the target analyte comprises a molecule smaller than a microorganism. However, Medical does disclose wherein the target analyte comprises a molecule smaller than a microorganism (the biomarkers are soluble proteins or peptides; page 8, 5th paragraph). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ren to provide for detection of target analyte comprising a molecule smaller than a microorganism, as taught by Medical, in order to provide detection of cancer biomarkers. A person of ordinary skill in the art reasonably would have expected success because both Ren and Medical teach lateral flow devices for detection of the analyte. 
	With respect to claim 19, Ren discloses the assay device of claim 1, and Ren further discloses wherein: at least one of the one or more immobilized capture ligands comprises an antibody or an aptamer specific to a first target analyte (the capture antibodies immobilized at the detection zone due; page 4, 2nd column, 2nd paragraph) that, upon binding a first target analyte complex formed between the conjugate and the first target analyte (interaction time between the labelled target pathogens and capture antibody; page 6, 2nd column, 3rd paragraph), immobilizes the first target analyte complex at a first attachment site (antibody conjugated to the LFIA strips at the
detection zone; page 6, 2nd column, 3rd paragraph; page 7, 1st column, 1st paragraph; Figure 1); the conjugate of the first target analyte complex generates a first signal at the first attachment site upon contact with an enzymatic substrate (the HRP amplified signal
enhancement; page 4, 2nd column, 3rd paragraph). However, Ren does not disclose at least one of the one or more immobilized capture ligands comprises an antibody or an aptamer specific to a second target analyte that, upon binding a second complex formed between the conjugate and the second target analyte, immobilizes the second target analyte complex at a second attachment site; the conjugate of the second target analyte complex generates a second signal at the second attachment site upon contact with an enzymatic substrate; and visibility of the first signal is indicative of the first target analyte being present within the fluid sample and visibility of the second signal is indicative of second target analyte being present within the fluid sample. However, Medical does disclose at least one of the one or more immobilized capture ligands comprises an antibody or an aptamer specific to a second target analyte (second immobilized antibody typically binds to a different epitope on the analyte compared to the first labelled antibody; page 12, 2nd paragraph) that, upon binding a second complex formed between the conjugate and the second target analyte, immobilizes the second target analyte complex at a second attachment site (second immobilized antibody typically binds to a different epitope on the analyte compared to the first labelled antibody; page 12, 2nd paragraph); the conjugate of the second target analyte complex generates a second signal at the second attachment site upon contact with an enzymatic substrate (the presence of the analyte in the sample is thereby detected by
visualization of a signal such as a color change at the test line zone, due to capture of the labelled antibody-analyte complex by the immobilized antibody; page 12, 2nd paragraph); and visibility of the first signal is indicative of the first target analyte being present within the fluid sample and visibility of the second signal is indicative of second target analyte being present within the fluid sample (the presence of the analyte in the sample is thereby detected by visualization of a signal such as a color change at the test line zone, due to capture of the labelled antibody-analyte complex by the immobilized antibody; page 12, 2nd paragraph). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ren invention to provide at least one of the one or more immobilized capture ligands comprises an antibody or an aptamer specific to a second target analyte that, upon binding a second complex formed between the conjugate and the second target analyte, immobilizes the second target analyte complex at a second attachment site; the conjugate of the second target analyte complex generates a second signal at the second attachment site upon contact with an enzymatic substrate; and visibility of the first signal is indicative of the first target analyte being present within the fluid sample and visibility of the second signal is indicative of second target analyte being present within the fluid sample, as taught by Medical, in order to provide detection of multiple pathogens or biomarkers simultaneously. A person of ordinary skill in the art reasonably would have expected success because both Ren and Medical teach lateral flow devices for detection of the analyte.
	With respect to 20, Ren and Medical, in combination, disclose the assay device of claim 19, but Ren does not disclose wherein: at least one of the one or more immobilized capture ligands comprises an antibody or an aptamer specific to the third target analyte that, upon binding a third target analyte complex formed between the conjugate and the third target analyte, immobilizes the third target analyte complex at a third attachment site; the conjugate of the third target analyte complex generates a third signal at the third attachment site upon contact with an enzymatic substrate; at least one of the one or more immobilized capture ligands comprises an antibody or an aptamer specific to a fourth target analyte that, upon binding a fourth complex formed between the conjugate and the fourth target analyte, immobilizes the fourth target analyte complex at a fourth attachment site upon contact with an enzymatic substrate; the conjugate of the fourth target analyte complex generates a fourth signal at the fourth attachment, and visibility of the third signal is indicative of the third target analyte being present within the fluid sample and visibility of the fourth signal is indicative of the fourth target analyte being present within the fluid sample. However, Medical does disclose wherein: at least one of the one or more immobilized capture ligands comprises an antibody or an aptamer specific to the third target analyte (immobilized antibody typically binds to a different epitope on the analyte compared to the first labelled antibody and may comprise one, two, three or four different antibodies, each of which binds to a different biomarker, page 12, 2nd paragraph; page 19, 1st paragraph) that, upon binding a third target analyte complex formed between the conjugate and the third target analyte (immobilized antibody typically binds to a different epitope on the analyte compared to the first labelled antibody and may comprise one, two, three or four different antibodies, each of which binds to a different biomarker; page 12, 2nd paragraph; page 19, 1st paragraph), immobilizes the third target analyte complex at a third attachment site (immobilized antibody typically binds to a different epitope on the analyte compared to the first labelled antibody and may comprise one, two, three or four different antibodies, each of which binds to a different biomarker; page 12, 2nd paragraph; page 19, 1st paragraph); the conjugate of the third target analyte complex generates a third signal at the third attachment site upon contact with an enzymatic substrate (the presence of the analyte in the sample is thereby detected by visualization of a signal such as a colour change at the test line zone, due to capture of the labelled antibody-analyte complex by the immobilized antibody and may comprise one, two, three or four different antibodies, each of which binds to a different biomarker; page 12, 2nd paragraph; page 19, 1st paragraph); at least one of the one or more immobilized capture ligands comprises an antibody or an aptamer specific to a fourth target analyte (immobilized antibody typically binds to a different epitope on the analyte compared to the first labelled antibody and may comprise one, two, three or four different antibodies, each of which binds to a different biomarker; page 12, 2nd paragraph; page 19, 1st paragraph) that, upon binding a fourth complex formed between the conjugate and the fourth target analyte, immobilizes the fourth target analyte complex at a fourth attachment site upon contact with an enzymatic substrate (immobilized antibody typically binds to a different epitope on the analyte compared to the first labelled antibody and may comprise one, two, three or four different antibodies, each of which binds to a different biomarker; page 12, 2nd paragraph; page 19, 1st paragraph); the conjugate of the fourth target analyte complex generates a fourth signal at the fourth attachment; and visibility of the third signal is indicative of the third target analyte being present within the fluid sample and visibility of the fourth signal is indicative of the fourth target analyte being present within the fluid sample (immobilized antibody typically binds to a different epitope on the analyte compared to the first labelled antibody and may comprise one, two, three or four different antibodies, each of which binds to a different biomarker; page 12, 2nd paragraph; page 19, 1st paragraph). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ren invention to provide wherein: at least one of the one or more immobilized capture ligands comprises an antibody or an aptamer specific to the third target analyte that, upon binding a third target analyte complex formed between the conjugate and the third target analyte, immobilizes the third target analyte complex at a third attachment site; the conjugate of the third target analyte complex generates a third signal at the third attachment site upon contact with an enzymatic substrate; at least one of the one or more immobilized capture ligands comprises an antibody or an aptamer specific to a fourth target analyte that, upon binding a fourth complex formed between the conjugate and the fourth target analyte, immobilizes the fourth target analyte complex at a fourth attachment site upon contact with an enzymatic substrate; the conjugate of the fourth target analyte complex generates a fourth signal at the fourth attachment; and visibility of the third signal is indicative of the third target analyte being present within the fluid sample and visibility of the fourth signal is indicative of the fourth target analyte being present within the fluid sample, as taught by Medical, in order to provide detection of multiple pathogens or biomarkers simultaneously. A person of ordinary skill in the art reasonably would have expected success because both Ren and Medical teach lateral flow devices for detection of the analyte. 
	With respect to claim 21, Ren discloses the assay device of claim 1, but Ren does not disclose wherein the fluid sample comprises saliva, urine, blood, or cells suspended in a buffer solution. However, Medical does disclose wherein the fluid sample comprises saliva (a sputum sample; page 2, 4th paragraph). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to assay comprising saliva, as taught by Medical, in the device of Ren because the device of Ren is for assaying liquid samples. A person of ordinary skill in the art reasonably would have expected success because both Ren and Medical teach lateral flow devices for detection of the analyte.
	
10.	Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al (“Ultrasensitive detection of microbial cells using magnetic focus enhanced lateral flow sensors”, Chem. Commun, March 18, 2016, Vol. 52, 4930-4933; hereinafter Ren) in view of Blatt et al (US 2005/0130293 A1; hereinafter "Blatt”).
	See above for the teachings of Ren. 
	With respect to claim 24, Ren discloses the assay device of claim 1, but Ren does not disclose wherein the first conjugate area, and the capture area each comprise a separate pad attached to a first side of an impermeable or hydrophobic barrier, with the receiving area and the first conjugate area positioned to overlap each other and the first conjugate area and the capture area positioned to overlap each other. However, Blatt does disclose wherein the first conjugate area, and the capture area each comprise a separate pad (the sample treatment pad overlaps and is in fluid communication with a transport matrix, paragraph [0059]) attached to a first side of an impermeable or hydrophobic barrier (a hydrophobic barrier; paragraph [0077]), with the receiving area and the first conjugate area positioned to overlap each other and the first conjugate area and the capture area positioned to overlap each other (the sample treatment pad overlaps and is in fluid communication with a transport matrix; paragraph (0059). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ren invention to provide wherein the first conjugate area, and the capture area each comprise a separate pad attached to a first side of an impermeable or hydrophobic barrier, with the receiving area and the first conjugate area positioned to overlap each other and the first conjugate area and the capture area positioned to overlap each other, as taught by Blatt, in order to provide a contained testing device that allows contact between the receiving, conjugate, and capture areas. A person of ordinary skill in the art reasonably would have expected success because both Ren and Blatt teach lateral flow devices for detection of the analyte.
	With respect to claim 26, Ren and Blatt, in combination, disclose the assay device of claim 24, and Ren teaches positioning the magnet on a side of the porous substrate opposite of and not in direct contact with the assay reagents and sample. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to also position the magnet on a side of the impermeable or hydrophobic barrier of Blatt that is opposite of the assay reagents and sample so as not to be in direct contact as taught by Ren. A person of ordinary skill in the art reasonably would have expected success because both Ren and Blatt teach lateral flow devices for detection of the analyte.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 7,285,424; US 7,390,675; US 2002/0094548; and US 2007/0020700 disclose later flow assay device with conjugate pad, porous substrates, capture areas and magnets in the capture area. However, their capture zones do not support immobilized specific binding reagent for the analyte
	US 7,879,597 and US 8,603,835 disclose lateral flow assay devices that include a second flow path that brings an assay reagent to the capture area.  

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1677                                                                                                                                                                                                        



12/12/2022